Citation Nr: 1141840	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for asthma (30 percent from November 16, 2005).  By a May 2007 rating decision, the RO concluded that a 60 percent rating was warranted from the date of service connection.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 60 percent for his service-connected respiratory disability.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation for this disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for asthma remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  At an October 2006 VA examination, the Veteran reported that he had not worked since 2005 because of his asthma and that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board also finds that a remand is necessary to obtain additional treatment records.  The Board observes that the Veteran's asthma has been rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, which evaluates impairment from bronchial asthma.  The next higher rating available is the highest rating of 100 percent.  

Specifically, pursuant to DC 6602, a 100 percent rating requires Forced Expiratory Volume in one second (FEV-1) less than 40 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC ) less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2011).

A review of the Veteran's medical records shows that he has been intermittently prescribed corticosteroids in dosages varying from four milligrams to ten milligrams and in varying quantities.  The Veteran was prescribed methylprednisone in January 2005, March 2005, November 2005, December 2005, and January 2006.  He was also prescribed prednisone in June 2005, September 2005, February 2006, March 2006, April 2006, May 2006, August 2006, September 2006, and October 2006.  See CVS pharmacy patient prescription record.  At the Veteran's October 2006 examination he reported that he was hospitalized in September 2006 for his asthma and was placed on a steroid with tapering dose.  

As noted above, a 100 percent rating is warranted for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  In this case, although the evidence shows that the Veteran has been repeatedly prescribed corticosteroids, it is not clear as to whether they are taken daily, are systemic, or are considered to be in high dosages.  Therefore, the Board finds that in rating the Veteran's asthma, it would be helpful to obtain complete medical records showing treatment for this disability, including the prescription of corticosteroids.  

In obtaining the Veteran's treatment records, it appears that he receives private treatment from R.G.,M.D., L.W., D.O., and R.S., D.O. as evidenced by records submitted by each of those providers.  Pertinent ongoing treatment records from those private providers should be obtained and associated with the claims folder on remand.

Also, the Veteran's most recent pulmonary function test (PFT) study through VA was in February 2007.  In this regard, the Board notes that such study is the latest PFT of record.  There are no other treatment records for the Veteran's asthma dated later than February 2007.  Accordingly, on remand, records of any ongoing VA respiratory treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's asthma.  The Board finds, therefore, a new examination is necessary to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder a copy of the SSA decision awarding disability benefits to the Veteran as well as a copy of the medical records used in support of such a determination.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of asthma treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. R.G., Dr. L.W., and Dr. R.S as well as at the VA Medical Center in Detroit, Michigan.  In addition, the Board is particularly interested in records pertaining to the prescription of corticosteroids or any other immuno-suppressive drugs used to treat the Veteran's asthma.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his asthma.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

a. The examiner should arrange for PFT studies to be accomplished (including FEV-1 and FEV-1/FVC results).  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation for the reason(s) therefore.  

b. The examiner must also report on whether the Veteran requires at least monthly visits to a physician for required care of exacerbations, whether he uses intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, whether the Veteran had more than one asthma attack per week with episodes of respiratory failure, and whether the Veteran requires daily use of systemic (oral or parenteral) high doses corticosteroids or immuno-suppressive medications.  

c. The examiner should also opine as to whether the Veteran's prescriptions for methylprednisone and prednisone in dosages of four milligrams to ten milligrams are considered to be high doses.  If they are not considered to be high doses, the examiner should provide an opinion as to what is medically considered to be a high dose of a corticosteroid or immuno-suppressive medication.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to an initial rating in excess of 60 percent for asthma.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

